Citation Nr: 0912018	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
syndrome with sciatica, currently evaluated at 40 percent 
disabling.

2.  Entitlement to an increased rating for thrombophlebitis 
of the right leg, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated October 2003 and March 
2004  of the Philadelphia, PA Department of Veterans' Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's lumbar disc syndrome with sciatica is 
productive of forward flexion of the thoracolumbar spine to 
30 degrees but not greater than 45 degrees; and is manifested 
by radiating neuropathic pain, weakness and numbness of the 
right and left lower extremities, which is productive of mild 
impairment.

2.  The Veteran's thrombophlebitis of the right leg is 
productive of intermittent edema of the lower right extremity 
or aching and fatigue in the leg after prolonged standing or 
walking with symptoms relieved by elevation of extremity or 
compression hosiery.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for lumbar disc syndrome with sciatic have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5243 (2008).

2.  The criteria for a separate 10 percent rating for 
radiating neuropathic pain, weakness and numbness of the 
right lower extremity, associated with lumbar disc syndrome 
with sciatica, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7 (2008); 38 C.F.R. § 4.71a, 
Note (2) following the revised Diagnostic Code 5293, 
effective September 23, 2002; and 38 C.F.R. § 4.71a, Note (1) 
following General Rating Formula for Diseases and Injuries of 
the Spine; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for a separate 10 percent rating for 
radiating neuropathic pain, weakness and numbness of the left 
lower extremity, associated with lumbar disc syndrome with 
sciatica, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7 (2008); 38 C.F.R. § 4.71a, Note 
(2) following the revised Diagnostic Code 5293, effective 
September 23, 2002; and 38 C.F.R. § 4.71a, Note (1) following 
General Rating Formula for Diseases and Injuries of the 
Spine; and 38 C.F.R. §4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for an increased in excess of 10 percent for 
thrombophlebitis of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.     § 4.104, 
Diagnostic Code 7121(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
increased ratings in the March 2004 rating decision, he was 
provided notice of the VCAA in August 2003, December 2003 and 
February 2004.  An additional VCAA letter was sent in January 
2007.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in January 2007, pertaining to the downstream disability 
rating and effective date elements of his claims, and was 
furnished a Statement of the Case in May 2005 with subsequent 
re-adjudication in March 2006 and October 2006 Supplemental 
Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the VCAA 
letters did not satisfy all of the elements required by the 
recent Vazquez-Flores decision.  Nonetheless, the Veteran was 
not prejudiced in this instance, as the January 2007 letter 
did provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask VA to obtain) to support 
his claims for increased compensation.  In addition, the May 
2005 Statement of the Case provided the Veteran with the 
specific rating criteria for his service-connected 
disabilities and explained how the relevant diagnostic codes 
would be applied.  These factors combine to demonstrate that 
a reasonable person could have been expected to understand 
what was needed to substantiate the claims.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims by 
submitting statements regarding his symptoms and their effect 
on his daily life and by reporting his current symptomatology 
to a VA physician and their effect on his life.  Based on 
this evidence, the Board is satisfied that the Veteran had 
actual knowledge of what was necessary to substantiate his 
increased rating claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations records from the Social 
Security Administration (SSA) and statements from the Veteran 
and his representative.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating 
for an established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

The Board also observes that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the claim for 
increase was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

1.  Lumbar disc syndrome with sciatica

The Veteran is seeking an increased rating for his service 
connected lumbar disc syndrome with sciatica, which is 
currently evaluated as 40 percent disabling.  The Board notes 
that in an October 2003 decision the RO increased the 
disability rating from 10 percent to 40 percent disabling 
under hyphenated Diagnostic Codes (DC) 5293-5292.  See also 
Rating Decision, March 10, 2004.  The Veteran filed his claim 
for an increased rating in July 2003.  The criteria for 
evaluating intervertebral disc syndrome, 38 C.F.R. § 4.71a, 
DC 5293 (2002), were revised effective September 23, 2002.  
67 Fed. Reg. 54345 (Aug. 22, 2002).  Since the Veteran filed 
his claim after the date of this regulatory change, the 
former version of DC 5293 does not apply to his claim.

During the pendency of this claim, the criteria for rating 
disabilities of the spine were further revised (effective 
September 26, 2003).  The Board will evaluate the Veteran's 
claim under both the criteria in the VA Schedule for Rating 
Disabilities in effect at the time of his filing and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  The General Counsel of VA has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for the periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000.  However, the Veteran does get the benefit of having 
both the former and revised regulations considered for the 
period after the change was made.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fec. Cir. 2003).  That 
guidance is consistent with long standing statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).

The RO considered the changes to the regulations in 
adjudicating the Veteran's claim.  The May 2005 Statement of 
the Case (SOC) considered the revised criteria for rating 
intervertebral disc syndrome and general diseases and 
injuries of the spine.  Therefore, there is no prejudice to 
the Veteran by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Effective September 23, 2002, the revisions to 38 C.F.R. § 
4.71a, Diagnostic Code 5293, intervertebral disc syndrome, 
provide that pre-operative or post-operative intervertebral 
disc syndrome is to be evaluated either on the total duration 
of incapacitating episodes over the past 12 months; or, by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations were re-worded and moved to Note 1, following 
the General Rating Formula for Disease and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2004).  The above-mentioned 
instructions were re-phrased to state that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for Disease 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  Id.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 
2002) (indicating that the then-proposed amendment "would 
make editorial changes," but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome"); Schedule for 
Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 
32499 (June 10, 2004).

Pursuant to the first method of evaluation (total duration of 
incapacitating episodes over the 12 month period), the 
revised criteria provide that a 10 percent evaluation is 
warranted if intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted if incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation is warranted if incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted if incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004, 2008).  The revised schedule does 
not provide for an evaluation higher than 60 percent.

Effective September 26, 2003, the rating provisions for 
spinal disorders were consolidated into a single General 
Rating Formula, excepting the Formula for Rating 
Intervertebral Disc Syndrome.  See 38 C.F.R. § 471a, 
Diagnostic Codes 5235-5243 (2004, 2008).  Thus, the second 
method of evaluation (General Rating Formula) provides that a 
40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favourable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.  Note (1) to the General Rating Formula 
provides that any associated objective neurologic 
abnormalities should be rated separately under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004, 2008).  Note (2) provides 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 
C.F.R. § 4.71a.

The evidence shows that when the Veteran presented for VA 
outpatient treatment from August 2002 to August 2003, he 
received treatment for pain in the lumbosacral spine, rated 9 
out of 10, on a scale of one to 10, with 10 being the most 
painful, and with continual complaints of low back pain 
during this time.  The Veteran also reported low back pain 
over the last 20 years which gradually increased in the last 
15 years.  In an August 2002 report, the Veteran was 
diagnosed with chronic symptomatic lumbar degenerative joint 
disease/degenerative disc disease and questioned chronic 
radicular irritation versus peripheral neuropathy in the 
right and left lower extremities.  The neurological 
examination revealed sensation to light touch was grossly 
intact, deep tendon reflexes were symmetrically 2+ patellar 
and 1+ Achilles and bilateral lower extremity myotomes were 
grossly intact.  The Veteran also complained of neuropathic 
pain the in the legs, diagnosed as lower extremity 
neuropathic pain.

In a September 2003 VA examination the Veteran reported 
increasing pain in the lumbar spine which was present daily 
and located diffusely from the upper lumbar down to the lower 
lumbar region and can radiate down the back of both lower 
extremities as far as the toes.  He reported a sensation of 
numbness in the right calf extending into his right foot and 
generalized weakness in both lower extremities, especially in 
the calf muscle areas.  A physical examination revealed 
forward flexion to 45 degrees, extension to 10 degrees, right 
lateral side-bending to 10 degrees and left lateral side-
bending to 10 degrees with pain on all motions.  The examiner 
noted weakness in the feet and toes, decreased sensation to 
touch over the posterior aspect of the right leg and medial 
aspect of the right foot, and numbness in all of the toes.  
The Veteran reported that he was not diabetic as far as he 
knew.  Patellar reflexes were +2 on the right and left, 
Achilles tendon reflexes were +1 on the left and trace on the 
right and the sitting root test was positive with radiating 
lower extremity pain at 60 degrees on the right and 70 
degrees on the left.  Pain was worse on the right than the 
left.  The examiner diagnosed the Veteran with degenerative 
joint disease at multiple levels of the lumbosacral spine 
with bulging discs at L3-L4 and L4-L5 and bilateral sciatica 
syndrome, right more than left.  The examiner concluded that 
this condition would cause significant impairment of function 
with any stressful use of the lower back.

In a February 2006 VA examination, the Veteran reported 
chronic lower back pain with stiffness, achiness, every 
single day and shooting pain radiating down the lower 
extremities.  He reported difficulty bending, pushing, 
turning and twisting.  He used a walker to help with his 
phlebitis as well as the lower back and sciatic symptoms, 
although he later reported using the walker for his phlebitis 
and right knee and not due to his back condition.  The 
Veteran was taking aggressive pain medication including 
morphine and oxycodone.  He had difficulty walking more than 
500 feet at one time.  The Veteran had not been bedridden in 
the last 12 months due to these conditions, his activities of 
daily living were independent and there was no significant 
history of flares.  A physical examination revealed forward 
flexion to 30 degrees, extension to 10 degrees, and lateral 
flexion to 15 degrees and lateral rotation to 15 degrees 
bilaterally.  There was no additional loss of range of motion 
due to pain, fatigue, weakness or incoordination.  A 
neurological examination revealed atrophy in the calf muscles 
and symmetrical deep tendon reflexes.  A sensory examination 
was unremarkable.  The Veteran was diagnosed with severe disc 
disease.

As evidenced by the objective findings contained in the 
September 2003 and February 2006 VA examination reports, the 
Veteran demonstrated flexion of the lumbar spine ranging from 
30 to 45 degrees.  As such, the Veteran's lumbar disc 
syndrome with sciatica is rated based on limitation of motion 
under former DC 5292 in effect prior to September 26, 2003, 
and the General Rating Formula in effect from September 26, 
2003.  The Veteran's rating of 40 percent is the maximum 
rating assignable for limitation of lumbar spine motion under 
both the former criteria and General Rating Formula.  A 
rating in excess of 40 percent is not warranted unless 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, or unless vertebral fracture has been 
demonstrated, which is not shown on the record.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 5289 (2002); 
General Rating Formula for Diseases and Injuries of the Spine 
(2004, 2008).  Thus, the Board determines that the criteria 
for an increased rating under the former criteria in effect 
prior to September 26, 2003, and under the current General 
Rating Formula are not met.

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2008).  However, where as here, a musculoskeletal disability 
is currently evaluated under the highest schedular evaluation 
available based on limitation of motion, a DeLuca analysis is 
foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the Veteran has been granted the maximum rating 
possible under former Diagnostic Code 5292, as well as under 
the new General Rating Formula, the analysis required by 
DeLuca, supra, would not result in a higher schedular rating.

The record evidence does not establish that an increased 
rating is warranted under either the revised version of DC 
5293, effective September 23, 2002, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003.  Here, according to 
the February 2006 VA examination report, the Veteran has not 
had incapacitating episodes for a duration of 4-weeks during 
the past 12 months.  In fact, this same report indicates that 
the Veteran's activities of daily living were independent 
with no significant history of flare-ups.  Also, the medical 
evidence shows no episodes of treatment by a physician with 
prescribed bed rest.  Hence, an increased rating is not 
warranted under either of the revised criteria pertaining to 
intervertebral disc syndrome.  See 38 C.F.R. § 4.7a, 
Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2004, 
2008).

The record as a whole does not show orthopedic manifestations 
that equal or more nearly approximate the criteria for an 
evaluation higher than 40 percent under the former or revised 
Diagnostic Codes relating to the lumbar spine in effect on 
the date of claim on July 30, 2003.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is to say, the Veteran's 
disability has been no more than 40 percent disabling since 
that date, so his rating cannot be "staged" because the 40 
percent rating represents his greatest level of functional 
impairment attributable to this condition since that date.  
Thus, the Board concludes that a disability rating in excess 
of 40 percent for lumbar disc syndrome with sciatica, based 
on orthopedic manifestations under the applicable former or 
revised Diagnostic Codes relating to the lumbar spine, is not 
warranted at any time since the date of claim on July 30, 
2003.

With regard to Note (2) following the revised criteria of DC 
5293, effective September 23, 2002, and its clarifying Note 
(1) following the General Rating Formula, effective September 
26, 2003, the evidence shows that the Veteran has complained 
of chronic neuropathic pain in his lower extremities and has 
described sciatic symptoms of radiating pain, numbness, and 
generalized weakness in both lower extremities.  The 
neurologic testing conducted during the September 2003 VA 
examination revealed that the Veteran's sitting root test was 
positive, with radiating pain in the lower extremities at 60 
degrees on the right and at 70 degrees on the left; the 
resulting diagnosis at that time was of bilateral sciatic 
syndrome, right more than left, which caused significant 
impairment of function with any stressful use of the lower 
back; and atrophy of the calf muscles was detected on 
examination February 2006.  However, the evidence also shows 
that Veteran's bilateral lower extremity myotomes and his 
sensory examination were grossly intact; and that his deep 
tendon reflexes were symmetrical on the left and right, with 
two plus in the patellar and one plus in the Achilles.  Thus, 
taking into account the Veteran's neurologic signs and 
symptoms due to neuropathic pain, weakness and numbness of 
the right and left lower extremities, and resolving 
reasonable doubt in his favor, the Board finds it reasonable 
to conclude that such neurologic deficit presents a 
disability picture tantamount to mild incomplete paralysis of 
the sciatic nerve, which warrants a separate 10 percent 
rating for each lower extremity under DC 8520.  38 C.F.R. §§ 
4.3, 4.124a.

Since regulatory changes that permit a separate evaluation 
for associated neurologic disabilities became effective on 
September 23, 2002, and were in effect at the time of his 
filing on July 30, 2003, the Board may apply Diagnostic Code 
8520 to the Veteran's neurologic signs and symptoms as due to 
his lumbar disc syndrome with sciatica from date of his 
filing.

The Board acknowledges that the Veteran also receives 
compensation for thrombophlebitis of the right leg, however, 
a separate disability rating for sciatica of the bilateral 
lower extremities does not represent pyramiding, as the two 
disabilities present separate and distinct symtpomatology.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

2.  Thrombophlebitis of the right leg

The Veteran's thrombophlebitis of the right leg is currently 
rated under Diagnostic Code 7121 which provides ratings for 
post-phlebitic syndrome (venous disease) of any etiology.  
Venous disease with findings of asymptomatic palpable or 
visible varicose veins are rated noncompensably (0 percent) 
disabling.  Venous disease with findings of intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery, are rated 10 
percent disabling.  Venous disease with findings of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema, are rated 20 percent disabling.  Venous disease with 
findings of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, are rated 40 
percent disabling.  Venous disease with findings of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, are rated 
60 percent disabling.  Venous disease with findings of 
massive board-like edema with constant pain at rest are rated 
100 percent disabling.  A Note to Diagnostic Code 7121 
provides that these ratings are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be rated separately and combined (under 38 
C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  38 C.F.R. § 4.104.

The Veteran contends that his current thrombophlebitis of the 
right leg has worsened and warrants a rating in excess of the 
40 percent.

VA outpatient treatment reports from August 2002 to August 
2003 reflect that the Veteran was variously treated for and 
diagnosed with deep vein thrombosis at the right superficial 
femoral vein, chronic fatigue/bilateral lower extremity 
tingling, peripheral vascular disease, neuropathic pain, pain 
in the legs, chronic and recurrent deep vein thrombosis and 
leg cramps.  No swelling or edema was noted at any time 
during this period. 

In a September 2003 VA examination, the Veteran was able to 
walk half a block and was able to walk only a few feet while 
going up a 15 degree grade.  He was able to climb up eight 
steps.  The Veteran reported using a cane but not a walker at 
this time.  He stated at the present time he developed pain 
in the legs that was aggravated by walking, with pain being a 
six to seven out of ten, on a scale of one to 10 with 10 
being the most painful, increasing to a 10 out of 10 with 
very severe pain.  He reported cramps in the legs occurring 
especially at night and he wore "surgical socks" all the 
time.  A physical examination revealed normal axilliary, 
brachial, radial and ulnar pulses.  No evidence of ischemic 
changes involving the skin was found.  Discoloration of the 
lower extremities was noted.  No ulcers were present.  
Femoral pulses were 2/4 bilaterally with faint femoral bruit.  
Popliteal, dorsalis and posterior tibial pulses were absent.  
The Veteran was diagnosed with thrombophlebitis of both the 
lower extremities.  

In a February 2006 VA examination, the Veteran reported 
undergoing an aortobifemoral bypass in July 2005.  He 
currently complained of a constant achy feeing in the right 
leg, accompanied by numbness in the calves.  He also reported 
that pain in the right leg increased with walking.  The 
Veteran stated he had swelling in his legs at the time of the 
examination.  He reported that he was able to walk half of a 
block with the help of a walker.  A physical examination 
revealed no evidence of clubbing, cyanosis, peripheral edema, 
pitting edema or brawny edema.  Sparse hair and discolored 
nails on both lower extremities was noted.  No ulcers on the 
lower extremities were noted.  Peripheral pulses revealed 2+ 
femorals on both sides, 1+ popliteal on both sides and 1+ 
dorsalis pedis on the left side.  Dorsalis pedis on the right 
side was absent.  Capillary refill was sluggish in the right 
foot. Both lower extremities were cooler than compared to the 
upper extremities.  No varicose veins were noted on both legs 
and although superficial veins were noted on both legs, no 
varicosities were found.  Homan's sign was negative on both 
sides and there was no eczema on the extremities.  The 
Veteran was diagnosed with mild peripheral arterial disease 
of both lower extremities, right somewhat worse than the 
left, status-post aortobifemoral arterial bypass and a 
history of thrombophlebitis of both lower extremities with a 
history of post phelebitic syndrome.  No evidence of 
residuals of post phlebitic syndrome was currently noted.  
The examiner concluded that the Veteran's symptoms of 
achiness and pain in the right lower extremity at rest, which 
was worsened on walking, was suggestive most of arterial 
insufficiency.  The examiner also noted that the Veteran 
continued to smoke which may have affected the outcome of the 
aortobifemoral bypass.  Finally the examiner found that he 
was unable to explain completely the rest pain in the right 
lower extremity at this point.

After a careful review of the evidence of record, the Board 
finds that the Veteran's thrombophlebitis of the right leg 
does not warrant an evaluation in excess of 10 percent at any 
time since the date of claim on July 30, 2003, under 
Diagnostic Code 7121, relating to post-phlebitic syndrome.  
In this regard, the Board notes that while the Veteran 
reported swelling in his legs at the time of the February 
2006 VA examination, the objective evidence of record does 
not reflect any findings of persistent edema persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema such that 
would warrant a disability rating in excess of 10 percent for 
thrombophlebitis of the right leg.  In fact, the Veteran's 
symptoms of fatigue, achiness and pain increasing with 
walking which are relieved with the use of "surgical socks" 
are adequately compensated for under the 10 percent rating 
assigned for intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  Thus a higher rating for the Veteran's 
thrombophlebitis of the right leg is not warranted.

The record as a whole does not show persistent symptoms that 
equal or more nearly approximate the criteria for an 
evaluation higher than 10 percent at any time since the date 
of claim on July 30, 2003.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Veteran's disability 
has been no more than 10 percent disabling since that date, 
so his rating cannot be "staged" because the 10 percent 
rating represent his greatest level of functional impairment 
attributable to this condition since that date.

3.  Extra-Schedular Consideration

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1) 
(2008), an extra-schedular rating is in order where there 
exists such an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization due exclusively to the 
service-connected disabilities (i.e., lumbar disc syndrome 
with sciatica, the associated neurologic abnormalities of the 
right and left lower extremities, and thrombophlebitis of the 
right leg) such as render impractical the application of the 
regular schedular standards.  The test is a stringent one 
for, the United States Court of Veterans Appeals (Court) has 
held, "it is necessary that the record reflect some factor 
which takes the claimant outside of the norm of such veteran.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough."  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

Clearly, due to the nature and severity of the Veteran's 
service-connected lumbar disc syndrome with sciatica, the 
associated neurologic abnormalities of the right and left 
lower extremities, and thrombophlebitis of the right leg, 
interference with the Veteran's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disabilities 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the Veteran outside of the norm, or which 
presents an exceptional case where the ratings currently 
assigned for disabilities in questions are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for lumbar disc syndrome 
with sciatica, currently evaluated at 40 percent disabling, 
is denied.

Entitlement to a separate 10 percent rating for radiating 
neuropathic pain, weakness and numbness of the right lower 
extremity, associated with lumbar disc syndrome with 
sciatica, is granted subject to the provisions governing the 
award of monetary benefits.  

Entitlement to a separate 10 percent rating for radiating 
neuropathic pain, weakness and numbness of the left lower 
extremity, associated with lumbar disc syndrome with 
sciatica, is granted subject to the provisions governing the 
award of monetary benefits.  

Entitlement to an increased rating for thrombophlebitis of 
the right leg, currently evaluated at 10 percent disabling, 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


